
	

113 HR 4294 IH: Children First Act of 2014
U.S. House of Representatives
2014-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4294
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2014
			Mr. Crowley introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend part A of title IV of the Social Security Act to exclude child care from the determination
			 of the 5-year limit on assistance under the temporary assistance for needy
			 families program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Children First Act of 2014.
		2.Exclusion of child care from the definition of TANF assistanceSection 408(a)(7) of the Social Security Act (42 U.S.C. 608(a)(7)) is amended by adding at the end
			 the following:
			
				(H)Limitation on meaning of assistance for families receiving child careFor purposes of subparagraph (A), any funds provided under this part that are used to provide child
			 care for a family during a month under the State program funded under this
			 part shall not be considered assistance under the program..
		3.Increase in funding for child careSection 418(a)(3) of the Social Security Act (42 U.S.C. 618(a)(3)) is amended to read as follows:
			
				(3)AppropriationFor grants under this section, there are appropriated—
					(A)$3,667,000,000 for fiscal year 2015;
					(B)$3,917,000,000 for fiscal year 2016;
					(C)$4,017,000,000 for fiscal year 2017;
					(D)$4,317,000,000 for fiscal year 2018;
					(E)$4,817,000,000 for fiscal year 2019;
					(F)$5,017,000,000 for fiscal year 2020;
					(G)$5,217,000,000 for fiscal year 2021;
					(H)$5,417,000,000 for fiscal year 2022;
					(I)$5,667,000,000 for fiscal year 2023; and
					(J)$5,917,000,000 for fiscal year 2024..
		4.Applicability of State or local health and safety standards to other TANF child care spendingSection 402(a) of the Social Security Act (42 U.S.C. 602(a)) is amended by adding at the end the
			 following:
			
				(8)Certification of procedures to ensure that child care providers comply with applicable State or
			 local health and safety standardsA certification by the chief executive officer of the State that procedures are in effect to ensure
			 that any child care provider in the State that provides services funded
			 through expenditures under this part or with qualified State expenditures
			 complies with all applicable State or local health and safety requirements
			 as described in section 658E(c)(2)(F) of the Child Care and Development
			 Block Grant Act of 1990..
		5.Availability of child care for parents required to workSection 407(e)(2) of the Social Security Act (42 U.S.C. 607(e)(2)) is amended—
			(1)by inserting or other individual with custody after parent; and
			(2)by striking 6 and inserting 13.
			6.Application of Child Care and Development Block Grant Act of 1990 reporting rules to TANF funds
			 expended for child care
			(a)In generalSection 411(a) of the Social Security Act (42 U.S.C. 611(a)) is amended—
				(1)by redesignating paragraph (7) as paragraph (8); and
				(2)by inserting after paragraph (6) the following:
					
						(7)Application of child care and development block grant Act of 1990 reporting rules to funds expended
			 for child careAny funds provided under this part that are expended for child care, whether or not transferred to
			 the Child Care and Development Block Grant Act of 1990, shall be subject
			 to the individual and case data reporting requirements imposed under that
			 Act and need not be included in the report required by paragraph (1) for a
			 fiscal quarter..
				(b)Conforming amendmentSection 411(a)(1)(A)(ix) of such Act (42 U.S.C. 611(a)(1)(A)(ix)) is amended by striking supplemental nutrition assistance program benefits, or subsidized child care, and if the latter 2, and inserting or supplemental nutrition assistance program benefits, and if the latter,.
			7.Effective date
			(a)In generalSubject to subsections (b) and (c), the amendments made by this Act shall take effect on October 1,
			 2014, and shall apply to payments under part A of title IV of the Social
			 Security Act for calendar quarters beginning on or after such date,
			 without regard to whether regulations to implement the amendments are
			 promulgated by such date.
			(b)Application of reporting rulesThe amendments made by section 6 shall take effect on October 1, 2015.
			(c)Delay permitted if State legislation requiredIn the case of a State plan under section 402(a) of the Social Security Act which the Secretary of
			 Health and Human Services determines requires State legislation (other
			 than legislation appropriating funds) in order for the plan to meet the
			 additional requirements imposed by the amendments made by this Act, the
			 State plan shall not be regarded as failing to comply with the
			 requirements of such section 402(a) solely on the basis of the failure of
			 the plan to meet such additional requirements before the 1st day of the
			 1st calendar quarter beginning after the close of the 1st regular session
			 of the State legislature that begins after the date of the enactment of
			 this Act. For purposes of the previous sentence, in the case of a State
			 that has a 2-year legislative session, each year of such session shall be
			 deemed to be a separate regular session of the State legislature.
			
